DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claims 28, 36-43, and 47 in the reply filed on 13 October 2021 is acknowledged.
Claim Status
Claims 28, 36-43, 47, 51, 53-56, 61-64, 66-68, 72, 76, and 78 are pending in the current application. Claims 51, 53-56, 61-64, 66-68, 72, 76, and 78 have been withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 28 and 36-42 are rejected under 35 U.S.C. 103 as being unpatentable over Carr (US 2015/0024152) in view of Nakajima (US 2009/0206034) and Iraneta (US 2007/0295663) or Mott (US 4,469,597).
With regard to Claims 28 and 36-42, Carr et al (Carr) discloses metal liquid chromatography components with uniformly coated internal surfaces (Abstract). Carr discloses that the invention addresses the problem of corrosion or interference of metal components in the flow path for LC analyses in which the sample interacts with metal ions or surfaces (Abstract). The metal flow path is rendered inert by the coating, and thus compatible with bioanalytical separations, for example, by using a vapor phase coating that continuously covers all metal surfaces in the flow path (Abstract).
Carr discloses a chromatographic column for separating analytes in a sample, the chromatographic column comprising a column body having an interior surface, at least a portion of the interior surface coated with a silicon based coating (Abstract, 
Carr discloses that the coating can be multilayered such that an initial coating may be a silicon coating layer for good adhesion to the metal, followed by a coating for chemical inertness ([0036]). Furthermore, Carr discloses that the vapor phase coating for the deposition of inert coatings is now successfully extended to materials that are stable in both high and low pH solutions ([0025]), e.g., alkaline and acidic solutions.
However, Carr is silent to the filter additionally comprising a compression element configured to receive the porous element thereby forming an assembly, a housing having an opening formed therein, the opening configured to receive the assembly, wherein the assembly is retained within the opening when the assembly is received therein.
However, such a combination of a porous element, compression element, and housing is known in the art from at least Iraneta or Mott. 

    PNG
    media_image1.png
    460
    462
    media_image1.png
    Greyscale

Iraneta discloses a filter additionally comprising a compression element configured to receive the porous element thereby forming an assembly, a housing having an opening formed therein, the opening configured to receive the assembly, wherein the assembly is retained within the opening when the assembly is received therein (Figures 2A, 2B, [0064]-[0067], frit 44 (porous element) received by sealing ring 40 (compression element; sealing ring 40 serves as a sealing surface within cavity 30 (housing)).

    PNG
    media_image2.png
    296
    649
    media_image2.png
    Greyscale

Mott discloses a chromatographic column terminated with a fitting for connecting the column to an end flow tube (Abstract). Mott discloses a filter additionally comprising a compression element configured to receive the porous element thereby forming an assembly, a housing having an opening formed therein, the opening configured to receive the assembly, wherein the assembly is retained within the opening when the assembly is received therein (Figures 1 and 2, C3/L18-C4/L20, washer-like rim 38 (compression element) has an outside diameter substantially equal to the outside diameter of the tube 10 forming the chromatographic column; washer-like rim 38 is retained inside reducing union 16 (housing); positioned within the central aperture of the washer-like rim 38 and bonded thereto is a porous sintered metal frit or disc 40 (porous element)).
It would have been obvious to one of ordinary skill in the art for the filter of Carr to additionally comprise a compression element configured to receive the porous element thereby forming an assembly, a housing having an opening formed therein, the opening configured to receive the assembly, wherein the assembly is retained within the 
However, modified Carr is silent to wherein the coating for both the interior surface of the column body and the porous element is an alkylsilyl coating (Claim 28), having the formula I (Claim 36), wherein X is (C2-C10)alkyl (Claim 37), wherein X is ethyl (Claim 38), wherein R1, R2, R3, R4, R5, and R6 are each methoxy or chloro (Claim 39), wherein the alkylsilyl coating of Formula I is bis(trichlorosilyl)ethane or bis(trimethoxysilyl)ethane (Claim 40), further comprising a second alkylsilyl coating in direct contact with the alkylsilyl coating of Formula I, the second alkylsilyl coating having the Formula II (Claim 41), wherein y is an integer from 2 to 9 (Claim 42).
Nakajima discloses a modified silica gel, in which a surface of a silica gel is partially or entirely coated with a polymer or copolymer of at least one alkyldisilane compound selected from the group consisting of Formula I or Formula II (Abstract). 

    PNG
    media_image3.png
    103
    350
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    91
    338
    media_image4.png
    Greyscale

Formula I of Nakajima reads on Claims 36-40 when X1 is a chloro group and n is 2 (Abstract).
Furthermore, Nakajima discloses that when a modified silica gel obtained by Formulas I or II is reacted with an alkylmonosilane compound represented by Formula 

    PNG
    media_image5.png
    140
    346
    media_image5.png
    Greyscale

Formula III of Nakajima reads on Claims 41-42 when one R2 group is from C3 alkyl (y=2, R10= C1 alkyl) to C15 alkyl (y=9, R10= C6 alkyl), two R2 groups are (C1-C6)alkyl (corresponding to R7, R8), and the X3 group is a halogen atom (corresponding to R9).  
Nakajima discloses that acidic or alkaline solutions are often used as mobile phases in analyzing or fractionating compounds by liquid chromatography ([0004]). While the context of the coating of Nakajima is to impart alkali resistance in silica gels, one of ordinary skill would be motivated to apply Nakajima’s coating to metal surfaces of a liquid chromatography system of Carr in order to make the metal surfaces in the systems of Carr stable against acid or alkaline mobile phases (Carr, [0025]) and prevent corrosion or interference of metal components in the flow path for LC analyses (Carr, Abstract).
It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention for wherein the coating for both the interior surface of the column body and the porous element of modified Carr is an alkylsilyl coating (Claim 28), having the Formula I (Claim 36), wherein X is (C2-C10)alkyl (Claim 37), wherein X is ethyl (Claim 38), wherein R1, R2, R3, R4, R5, and R6 are each methoxy or chloro (Claim 39), wherein the alkylsilyl coating of Formula I is bis(trichlorosilyl)ethane or Claim 40), further comprising a second alkylsilyl coating in direct contact with the alkylsilyl coating of Formula I, the second alkylsilyl coating having the Formula II (Claim 41), wherein y is an integer from 2 to 9 (Claim 42), as taught by Nakajima, in order to make the metal surfaces in the systems of Carr stable against acid or alkaline mobile phases and prevent corrosion or interference of metal components in the flow path for LC analyses.
Allowable Subject Matter
Claims 43 and 47 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With regard to Claims 43 and 47, Formula III of Nakajima provides only that X3 may be a C1-C4 alkoxy group or halogen group ([0015]), whereas Claim 43 requires each of R7, R8, and R9 to have one of these groups. Similarly, Formula III of Nakajima cannot meet the requirements of Formula II of Claim 47. Therefore, these claims are allowable over the prior art. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEBRON whose telephone number is (571)272-0475. The examiner can normally be reached 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Benjamin Lebron
Primary Examiner
Art Unit 1777



/BENJAMIN L LEBRON/Primary Examiner, Art Unit 1777